               Case 6:18-cv-06823-FPG-MJP Document 19-7 Filed 04/30/20 Page 1 of 2


Beath, Patrick

From:                                 Beath, Patrick
Sent:                                 Monday, April 20, 2020 4:35 PM
To:                                   'Katie Flynn'
Subject:                              RE: A Dispute with the City of Rochester Police Department


Hi Katie,

Please let me know what the call’s about and also give me an update as to thestatus of plaintiff’s responses to the City’s
outstanding discovery requests.

Patrick




Patrick Beath
Deputy Corporation Counsel
City of Rochester ‐ Law Department
City Hall ‐ Room 400A
30 Church Street
Rochester, New York 14614
p: (585) 428‐6812 / f: (585) 428‐6950
Patrick.Beath@CityofRochester.gov

‐‐ Confidentiality Notice ‐‐ This email message, including all the attachments, is for the sole use of the intended recipient(s) and
contains confidential and privileged information. Unauthorized use or disclosure is strictly prohibited. If you are not the intended
recipient, you may not use, disclose, copy or disseminate this information. If you are not the intended recipient, please contact the
sender immediately by reply email and destroy all copies of the original message, including attachments.




From: Katie Flynn
Sent: Monday, April 20, 2020 2:08 PM
To: Beath, Patrick
Subject: A Dispute with the City of Rochester Police Department

    Warning: This email originated from an external source. Please do not open attachments, click on links, or provide your
                                      username or password if the source is suspicious.
Greetings Mr. Beath,

I hope you are doing well during this time.

Mr. Housh would like to schedule a call with you to discuss Vince Bradley’s matter. Mr. Housh is available
most of Thursday and Friday. Please respond with a date and time that work best for you.

Kindly,

Katie Flynn
                                                                   1
                                                                                                  Case 6:18-cv-06823-FPG-MJP Document 19-7 Filed 04/30/20 Page 2 of 2

Legal Assistant
Housh Law Offices, PLLC
katie@houshlaw.com
716-221-0231
Smokeball Reference: 4f38359b-8a8e-4ae0-bcb7-8826b5121209/666f87cd-2e5c-40d7-9060-4f41e073088b.




                                                                                                                                   2
